          Case1:21-cv-00331-RGA
          Case 1:21-cv-00331-UNA Document
                                 Document 11
                                          7 Filed
                                             Filed03/03/21
                                                   03/05/21 Page
                                                            Page11of
                                                                   of22PageID
                                                                       PageID#:
                                                                              #:451
                                                                                 458

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of Delaware
                                                               District of __________

                        RED HAT, INC.                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 21-331
                                                                      )
   INVENTION INVESTMENT IRELAND, LLC, et al.                          )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) III Holdings 6, LLC
                                           c/o The Corporation Trust Company
                                           Corporation Trust Center
                                           1209 Orange St.
                                           Wilmington, DE 19801



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Brian P. Egan
                                           Morris, Nichols, Arsht & Tunnell LLP
                                           1201 North Market Street
                                           P.O. Box 1347
                                           Wilmington, DE 19899

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

                                                                                  V-RKQ$&HULQR
Date:             03/04/2021
                                                                                            Signature of Clerk or Deputy Clerk
Case 1:21-cv-00331-RGA Document 11 Filed 03/05/21 Page 2 of 2 PageID #: 459
